Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2017

                                       No. 04-17-00638-CV

                            SWIFT ENERGY OPERATING, LLC,
                                      Appellant

                                                 v.

  REGENCY FIELD SERVICES LLC, Regency Energy Partners LP, Regency GP LP, and
                          Regency GP LLC,
                              Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
                              Trial Court No. M-14-0029-CV-C
                         Honorable Janna K. Whatley, Judge Presiding


                                          ORDER

        In its third amended petition in intervention, Swift Energy Operating, LLC, alleged
claims of trespass, negligence, gross negligence, and nuisance against Regency Field Services
LLC, Regency Energy Partners LP, Regency GP LP, and Regency GP LLC (collectively,
Regency). Regency filed a motion for summary judgment, arguing that Swift Energy’s claims
should be dismissed based on the statute of limitations. On June 28, 2017, the trial court granted
Regency’s Amended Motion for Summary Judgment against Swift Energy on limitations
grounds. Swift Energy then filed a notice of appeal, stating that it intends to appeal from the trial
court’s order granting summary judgment in favor of Regency.

        A judgment or order is final for purposes of appeal if it actually disposes of all pending
parties and claims before the court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Here, the trial court’s order of June 28, 2017, is interlocutory because it does not dispose
of all parties and causes of action. Thus, it is not a final and appealable order. Interlocutory
orders may be appealed only if a specific statute authorizes such an interlocutory appeal. For
example, section 51.014 of the Texas Civil Practice and Remedies Code lists circumstances
under which a person may appeal from an interlocutory order of a district court, county court at
law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. ' 51.014. We cannot, however,
find any statutory authority allowing an appeal from an order granting summary judgment in this
situation.
        We, therefore, ORDER appellant to show cause in writing by December 19, 2017 why
this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court